One finding made by the trial court demands special comment. It is Finding No. 15 and reads: "15. Prior to the result of the so-called recount, no entries had been made by the regular counting officials of the tally made by them of the votes counted for Justice of the Peace in Precinct 19."
In making this finding the Court could not have intended that the regular counting officials did not carry forward on each of the two tally sheets used the totals of the votes tallied on each since such tally sheets were in evidence below and are certified up to us as original exhibits and a mere look at them discloses on each sheet the total vote there tallied for Justice of the Peace.
Furthermore, and notwithstanding a statement by the trial judge in course of the trial that the tally sheets showed no change, the photostatic copy of the sheet upon which the larger number of votes for Justice of the Peace were tallied plainly discloses that the results of the recount were superimposed over the totals for that sheet already entered there by the regular counting officials and the interim tallies then made to agree with such totals by additional changes that are apparent at a glance. It is significant that the trial judge did not carry forward into a finding his statement made during progress of the trial that the tally sheets showed no changes.
The trial court found that the result of the count made by the counting judges and clerks of all ballots cast in the race for Justice of the Peace in the precinct involved produced the result of 201 votes for contestant, Seele, and 197 votes for contestee, Herbert Smith. There is substantial evidence to support this finding and it fully supports the judgment rendered in favor of the contestant who is the appellee here. Const. art. 7, § 5. I concur in an order of affirmance.